Per Curiam.
Suit on a promissory note, dated December 7, 1855, due in thirteen • months, for 737 dollars, 29 cents. Judgment October 2,1858, for 898 dollars, 31 cents, which was an excess of 84 dollars, 35 cents. If that sum is remitted, the judgment as to the balance will be affirmed; if not, it will be reversed; in either event at the cost of the appellee. As to all other points, this case is similar to one between the same parties at this term (1).
Note.—Afterwards defendant remitted 84 dollars and 35 cents of the judgment.

 Post.